DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Mr. Ishan Weerakoon on 2/12/2021. See attached Interview Summary.

The specification has been amended as follows:

TITLE: DIGITAL DOWNLOADING JUKEBOX SYSTEM WITH CENTRAL AND LOCAL MUSIC SERVERS AND PAYMENT-TRIGGERED GAME DEVICES UPDATE CAPABILITY


The claims have been amended as follows:

1-22. (Canceled)

a central server device in connection to an on-premise network, the central server device located outside of the on-premise network and comprising a processor and a non-transitory computer readable medium having computer executable instructions stored thereon, that when executed by a processor of the central server device cause the central server device processor to perform the steps of:
encrypting, based on a missing block specific to a jukebox device of the on-premise network and on a block by block basis, each of a plurality of songs;
providing, to a local file server device of the on-premise network assigned to the jukebox device, the plurality of encrypted song portions and at least one software update to at least one payment-triggered game device of a plurality of payment-triggered game devices of the on-premise network;
providing to the jukebox device, upgrade instructions for the at least one payment-triggered game device, the upgrade instructions comprising executable instructions for the jukebox device to deliver the at least one software update from the local server device to the at least one payment-triggered game device; 
 the on-premise network comprising:
	the plurality of payment-triggered game devices;
the local server device comprising a processor and a non-transitory computer readable medium having computer executable instructions stored thereon, that when executed by a processor of the local server device cause the local server device processor to perform the steps of:

	a jukebox device, said jukebox device comprising: 
	(a) a payment acceptor;
	(b) a display; 
	(c) one or more speakers; 
	(d) a jukebox device processor communicably coupled to the payment acceptor, the display and the one or more speakers;
	(e) a jukebox device storage, comprising executable instructions, that when executed by the jukebox device processor, cause the jukebox device processor to perform the steps of:
		displaying, on the display, a selection interface comprising a list of songs;
		receiving, at the payment acceptor, a payment from a user for a predetermined number of one or more said purchased plays or one or more said purchased credits;
		receiving, by the display, a user selection of a song for playback from the list of songs;
retrieving, from the local server device, the encrypted song portion corresponding to the selected song;
retrieving from the jukebox device storage a missing fraction of data corresponding to the encrypted song portion;	
decrypting the encrypted song portion based on the retrieved missing fraction of data; 

playing, using the one or more speakers, the selected song for a predetermined number of one or more said purchased plays or one or more said purchased credits;
after completing playing the predetermined number of one or more said purchased plays or one or more said purchased credits, deleting, from the jukebox device storage, the assembled song;
receiving, from the central server, upgrade instructions for updating the at least one payment-triggered game device; 
updating the at least one of the payment-triggered game device by executing the received upgrade instructions and delivering the at least one software update from the local server device to the at least one payment-triggered game device.
		 
24. (New) The digital jukebox network system of claim 23, wherein said at least one software update is a game software update.
 
25. (New) The digital jukebox network system of claim 23, wherein the non-transitory computer readable medium of the local server device further comprises computer executable instructions, that when executed by the processor of the local server device cause the local server device processor to perform the steps of:
collecting information from said plurality of payment-triggered game devices; 

the jukebox device storage further comprising executable instructions, that when executed by the jukebox device processor, cause the jukebox device processor to perform the steps of: forwarding the collected information to the central server.

26. (New) The digital jukebox network system of claim 23, wherein the updating of the at least one payment-triggered game device is fee-based.

27. (New) The digital jukebox network system of claim 23, wherein the at least one payment-triggered game device accepts payments.

28. (New) A method comprising:
	encrypting, by a central server device located outside of an on-premise network and comprising a processor and a non-transitory computer readable medium, each of a plurality of songs on a block by block basis, the encryption based on a missing block specific to a jukebox device of an on-premise network;
	providing, by the central server device to a local file server device of the on-premise network assigned to the jukebox device, the local file server device comprising a processor and a non-transitory computer readable medium, the plurality of encrypted song portions and at least one software update to at least one payment-triggered game device of a plurality of payment-triggered game devices of the on-premise network; 
	providing, by the central server device to the jukebox device, upgrade instructions for the at least one payment-triggered game device, the upgrade 
	receiving and storing, by the local server device, the plurality of encrypted song portions and at least one software update to the at least one payment-triggered game device;
	displaying, by a display of the jukebox device, a selection interface comprising a list of songs;
	receiving, by a payment acceptor of the jukebox device, a payment from a user for a predetermined number of one or more purchased plays or one or more purchased credits;
	receiving, by the display of the jukebox device, a user selection of a song for playback from the list of songs;
	retrieving, by the jukebox device from the local server device, the encrypted song portion corresponding to the selected song;
	retrieving, by the jukebox device from a storage of the jukebox device, a missing fraction of data corresponding to the encrypted song portion;
	decrypting, by the jukebox device, the encrypted song portion based on the retrieved missing fraction of data; 
	assembling, by the jukebox device, the selected song by combining the decrypted song portion with the retrieved missing fraction of data; and 

	after completing the predetermined number of one or more said purchased plays or one or more said purchased credits deleting, by the jukebox device from its storage, the assembled song;
	receiving, by the jukebox device from the central server, upgrade instructions for the at least one payment-triggered game device; 
	updating the at least one of the payment-triggered game device by executing the received upgrade instructions and delivering, by the jukebox device, the at least one software update from the local server device to the at least one payment-triggered game device.
		
	29. (New) The method of claim 28, wherein said at least one software update is a game software update.
	 
	30. (New) The method of claim 28, further comprising:
	collecting, by the local server device, information from said plurality of payment-triggered game devices; 
	communicating, by the local server device, the collected information to the jukebox device; and
	forwarding, by the jukebox device, the collected information to the central server.
	

32. (New) The method of claim 28, wherein the at least one payment-triggered game device accepts payments.


Terminal Disclaimer
The terminal disclaimer filed on 2/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent US Patent 9,646,339 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance

Claims 23-32 are allowed.

Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farmer et al., IBM Technical Disclosure Bulletin (TDB n11 04-91 p138-141) disclose an Architecture for a Video Arcade Game Network, including Powerful WorkStations (PWSs), and the devices attached to those PWSs, forming the heart of GameNet, in which the purpose of each workstation is to download the proper software from the local repository and execute it.
Lagunzad et al. (US 2003/0040838 A1) disclose a high speed digital media vending system, including updating a plurality of digital media vending machines with latest contents instantaneously.
Davis et al. (US 2003/0135424 A1) disclose a system and method for automatically updating media in a digital jukebox, including automatically updating a distribution list for a plurality of digital jukeboxes coupled to the system over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6700.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685